 


109 HR 1251 IH: Connecting the Operations of National Networks of Emergency Communications Technologies for First Responders Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1251 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mrs. Lowey (for herself, Mr. McNulty, Mr. Cardoza, Mrs. Maloney, Mr. Cummings, Mrs. McCarthy, Mr. Pallone, Ms. Lee, Ms. Harman, Mr. Case, Ms. McCollum of Minnesota, Mr. Kildee, Mr. McIntyre, Mr. Sanders, Ms. Norton, Mr. Kucinich, Ms. Watson, Mr. Owens, Mr. Thompson of Mississippi, Mr. Gene Green of Texas, Mr. Weiner, Mr. Etheridge, Mr. Crowley, Mr. Wexler, Mr. Langevin, Mr. DeFazio, and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide grants and other support to achieve communications interoperability in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as Connecting the Operations of National Networks of Emergency Communications Technologies for First Responders Act of 2005. 
2.Findings; purposes 
(a)FindingsCongress finds the following: 
(1)Throughout the United States, public safety agencies—law enforcement, firefighters, emergency technicians, public health officials, and others—in the same jurisdictions cannot now communicate effectively with one another, with agencies in neighboring jurisdictions, or with other public safety agencies at the Federal and State level, when responding to emergencies or participating in major deployment. 
(2)The inability of public safety agencies in the United States to communicate with one another within and across jurisdictions and disciplines is a long-recognized and complex problem that threatens the public’s safety and security and often results in unnecessary loss of lives and property. 
(3)The lack of interoperability was at least partially responsible for the deaths of 343 firefighters in New York City on September 11, 2001, when police could not communicate effectively with firefighters prior to the collapse of the Twin Towers. 
(4)In the immediate aftermath of the Oklahoma City bombing in 1995, studies showed that emergency responders had to use runners to carry messages from one command center to another because the responding agencies used different emergency radio channels, different frequencies, and different radio systems. 
(5)In Littleton, Colorado, 46 public safety agencies responded to the shooting spree inside Columbine High School in 1999. Precious minutes were lost because command personnel were forced to send runners to communicate crucial information. Incompatible radio communication systems were a significant factor, according to the Columbine Review Commission. 
(6)There are more than 50,000 State and local public safety agencies. Many of these agencies are small or volunteer organizations with limited budgets, and little or no engineering expertise. State and local agencies consistently cite lack of funding as a critical obstacle to interoperability. 
(7)State and local budget crises have made funding public safety communications even more difficult, and competition with other critical homeland security needs, such as personnel, physical facilities, protective gear, and other kinds of equipment reduce the available funding for mission-critical communications infrastructures and equipment. 
(8)Funding is needed for all phases of the communications system life cycle: planning, system design and engineering, procurement and installation, operations and maintenance, and testing and technology development. There is clear need for a dedicated and consistent Federal funding source that is sufficient to finance comprehensive interoperable communications solutions. The role of Federal, State, and local governments and agencies in funding interoperable communications must be clear. 
(9)Achieving nationwide interoperability will require a significant financial commitment at all levels of government. In 1998, the Public Safety Wireless Network estimated that developing interoperable communications nationwide could cost $18,000,000,000.  
(10)An Independent Task Force sponsored by the Council on Foreign Relations stated that among other things, additional funds are desperately needed . . . to foster interoperable communications systems for emergency responders across the country so that those on the front lines can communicate with each other while at the scene of attack. The Task Force recommended, conservatively, that $6,800,000,000 over 5 years is needed for interoperability as well as public alert and information systems programs. 
(11)Numerous Federal agencies provide information or grants that can be used in the development of interoperable communications systems. However, without common guidance and standards, funding and grants are often used in isolation of broader, regional communications needs and capacities. There is a need to better coordinate these disparate grant programs, and to provide unified and consistent leadership and funding from the Federal Government. 
(12)The partnership between the private and public sectors has developed numerous solutions to significantly improve communications interoperability that can be implemented immediately. These solutions include deployable vehicles that contain crosspatch capabilities that allow radio users on separate frequencies to talk to each other; communications system overlay software and hardware that allow multiple disparate communications networks to act as one network; and the Project 25 standard for the manufacturing of interoperable digital two-way wireless communications products. 
(13)Current approaches to achieving communications interoperability are also hampered by the fact that in many jurisdictions— 
(A)the existing radio communications infrastructure is old and outdated; 
(B)planning for interoperability is limited and fragmented among multiple agencies; 
(C)the necessary coordination and cooperation within and among jurisdictions is difficult to achieve; and 
(D)there is limited and fragmented amount of radio spectrum available to public safety organizations. 
(14)The lack of universally recognized, fully open, and implementable standards for public safety agency needs has limited the cost efficiencies of interoperability, and has delayed the adoption of new technologies by public safety agencies. 
(15)Solutions can only be achieved through cooperation among all levels of government, and the Federal Government, through the Department of Homeland Security, must provide nationwide leadership, coordination, and a substantial share of resources necessary to purchase appropriate technologies and create seamless communications among United States public safety agencies. 
(16)The Federal Government has made very little progress in addressing its overall objective of achieving national wireless communications interoperability among first responders and public safety systems at all levels of government, principally due to— 
(A)a lack of consistent executive commitment and support; and 
(B)an inadequate level of interagency collaboration.  
(b)PurposesThe purposes of this Act are to— 
(1)require the Department of Homeland Security to provide effective leadership, coordination, and technical assistance for the purposes of enhancing communications interoperability, and to establish and implement a strategy to ensure the achievement of communications interoperability for public safety agencies throughout the United States; 
(2)authorize appropriations for interoperable communications grants to State and local governments and public safety agencies; and 
(3)support the effective acquisition, installation, and maintenance of short-term and long-term interoperable communications equipment for homeland security at all levels of government.
3.National strategy for interoperable communications
(a)DefinitionsIn this section, the following definitions shall apply:
(1)Communications interoperabilityThe term communications interoperability means the ability of public safety service and support providers, including emergency response providers, to communicate with other responding agencies and Federal agencies if necessary, through information technology systems and radio communications systems, and to exchange voice, data, or video with one another on demand, in real time, as necessary.
(2)Public safety agenciesThe term public safety agencies includes emergency response providers and any other persons that the Secretary determines must communicate effectively with one another to respond to emergencies.
(b)National Strategy
(1)In generalThe Secretary shall, in cooperation with State and local governments, Federal agencies, public safety agencies, and the private sector, develop a national strategy to achieve communications interoperability, which shall—
(A)provide for the development of national voluntary standards for the purchase and use by public safety agencies of interoperable communications equipment and technologies;
(B)identify the appropriate interoperable communications capabilities necessary for Federal, State, and local public safety agencies to adequately protect the people of the United States;
(C)address both short-term and long-term solutions to achieving Federal, State and local communications interoperability, including provision of commercially available equipment that facilitates interoperability, coordination, and integration among existing emergency communications systems;
(D)identify how the Federal Government can work effectively with State and local governments, public safety agencies in all States, and such other entities as are necessary to implement the strategy;
(E)include measures to identify and overcome all obstacles to achieving interoperability; and
(F)set goals and establish time frames for the achievement of communications interoperability across the United States, and develop performance measures to determine whether these goals are being met.
(2)ReportNot later than 6 months after the date of enactment of this Act, and each year thereafter, the Secretary shall submit a report to the Congress—
(A)detailing the progress of the Department in carrying out the purposes of this section;
(B)detailing the progress in achieving communications interoperability; and
(C)making any recommendations necessary to expedite the fulfillment of the purposes of this section. 
4.Interoperable communications technology grant programSection 430 of the Homeland Security Act of 2002 (6 U.S.C. 238) is amended by adding at the end the following: 
 
(e)Interoperable communications grants 
(1)DefinitionsIn this subsection, the following definitions shall apply: 
(A)Communications interoperabilityThe term communications interoperability means the ability of public safety service and support providers, including emergency response providers, to communicate with other responding agencies and Federal agencies if necessary, through information technology systems and radio communications systems, and to exchange voice, data, or video with one another on demand, in real time, as necessary. 
(B)Eligible StateThe term eligible State means a State that— 
(i)has submitted a plan under paragraph (4); and 
(ii)the Secretary determines has not achieved adequate statewide communications interoperability. 
(C)Public safety agenciesThe term public safety agencies includes emergency response providers and any other persons that the Secretary determines must communicate effectively with one another to respond to emergencies. 
(2)In generalThe Secretary shall— 
(A)make grants on a competitive basis directly to local governments (including a consortium of local governments) and public safety agencies within eligible States, in consultation with the chief executives of the State or States, for the purpose of assisting in the development of interoperable communications systems at any stage, including— 
(i)planning, system design, and engineering; 
(ii)procurement and installation of equipment; 
(iii)operations and maintenance of equipment; and 
(iv)testing and technology development; and 
(B)make grants to eligible States for initiatives necessary to achieve communications interoperability within each State, including— 
(i)statewide communications planning; 
(ii)system design and engineering; 
(iii)procurement and installation of equipment; 
(iv)operations and maintenance of equipment; and 
(v)testing and technology development initiatives. 
(3)Coordination 
(A)In generalThe Secretary shall ensure that grants administered under this subsection are coordinated with the activities of other entities of the Department and other Federal entities so that grants awarded under this subsection, and other grant programs related to homeland security, facilitate the achievement of the strategy developed under section 3 of the Connecting the Operations of National Networks of Emergency Communications Technologies for First Responders Act of 2005. 
(B)Relationship to existing grant programsNothing in this Act shall provide for the combination of grant funds among the grant program established under this subsection and any other grant programs administered by the Department of Homeland Security, including the State Homeland Security Grant Program of the Department, or any successor to such grant program, and the Urban Area Security Initiative of the Department, or any successor to such grant program. 
(4)Eligibility 
(A)Submission of planTo be eligible to receive a grant under this subsection, each eligible State, or local governments or public safety agencies within an eligible State or States, shall submit a communications interoperability plan to the Secretary that— 
(i)addresses any stage of the development of interoperable communications systems, including planning, system design and engineering, procurement and installation, operations and maintenance, and testing and technology development; 
(ii)if the applicant is not a State, includes a description of how the applicant addresses the goals specified in any applicable State plan or plans submitted under this section; and 
(iii)is approved by the Secretary. 
(B)Incorporation and consistencyA plan submitted under subparagraph (A) may be part of, and shall be consistent with, any other homeland security plans required of the submitting party by the Department. 
(5)Award of grants 
(A)ConsiderationsIn approving plans and awarding grants under this subsection, the Secretary shall consider— 
(i)the nature of the threat to the eligible State or local jurisdiction; 
(ii)the location, risk, or vulnerability of critical infrastructure and key national assets; 
(iii)the number, as well as the density, of persons who will be served by interoperable communications systems; 
(iv)the extent of the partnerships, existing or planned, established between local jurisdictions and agencies participating in the development of interoperable communications systems, and their coordination with Federal and State agencies; 
(v)the level of communications interoperability already achieved by the jurisdictions; 
(vi)the extent to which the communications interoperability plan submitted under paragraph (4) adequately addresses steps necessary to implement short-term or long-term solutions to communications interoperability; 
(vii)the extent to which eligible States and local governments, in light of their financial capability, demonstrate their commitment to expeditiously achieving communications interoperability by supplementing Federal funds with non-Federal funds; 
(viii)the extent to which grants will expedite the achievement of interoperability in the relevant jurisdiction with Federal, State, and local agencies; and 
(ix)the extent to which grants will be utilized to implement advanced communications technologies to promote interoperability. 
(B)Cost sharing 
(i)In generalThe Federal share of the costs of an activity carried out with a grant to an applicant awarded under this section shall not exceed 75 percent. 
(ii)In-kind matchingEach recipient of a covered grant may meet the matching requirement under clause (i) by making in-kind contributions of goods or services that are directly linked with the purpose for which the grant is made, including personnel overtime, contractor services, administrative costs, equipment fuel and maintenance, and rental space. 
(6)Reimbursement 
(A)In generalUnless otherwise requested by the recipient of a grant under this subsection, grants shall not be awarded to reimburse the recipient for prior expenditures related to achieving communications interoperability. 
(B)ExceptionThe Secretary shall reimburse public safety agencies directly for costs incurred for expenditures related to achieving communications interoperability, if— 
(i)the public safety agency expended funds after September 11, 2001, and before the date of enactment of this subsection; and 
(ii)such expenditures are consistent with and supportive of the communications interoperability plan approved by the Secretary under paragraph (4)(A)(iii). 
(C)Termination of authorityThe authority of the Secretary under subparagraph (B) shall terminate one year after the date on which the Department of Homeland Security first allocates grant funds for this program. 
(7)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $500,000,000 for fiscal year 2006, $750,000,000 for fiscal year 2007, $1,000,000,000 for fiscal year 2008, $1,250,000,000 for fiscal year 2009, $1,500,000,000 for fiscal year 2010, and such sums as are necessary each fiscal year thereafter, to carry out the purposes of this subsection.. 
 
